Citation Nr: 0218619	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-09 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 
to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision.


FINDING OF FACT

The veteran experiences multiple sclerosis that likely 
began during his period of active military service.


CONCLUSION OF LAW

The veteran has multiple sclerosis that was incurred in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection will be presumed for certain chronic 
diseases which become manifest to a compensable degree 
after service, including multiple sclerosis if it becomes 
manifest to a degree of ten percent or more within seven 
years of the veteran's separation from service.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.

In the veteran's case, service medical records reveal that 
the veteran had 20/30 vision in both eyes in November 
1965.  It was noted that the veteran had defective vision.  
Later that same month, the veteran's vision was 20/20 in 
both eyes.  In December 1965, the veteran complained of 
headaches.  In March 1968, the veteran scratched his right 
eye with a tree limb.  The sclera was injected and a small 
scratch was noted over the cornea.   In August 1968, the 
veteran complained of blurred vision.  Upon examination, 
the veteran's vision was within normal limits.  In 
November 1968, the veteran gave a history of frequent or 
severe headaches.  No complaints, treatment, or diagnoses 
of multiple sclerosis were noted on the veteran's November 
1998 separation examination.

Post-separation treatment records included private medical 
records dated from August 1980 to November 1987 that 
indicate that the veteran complained of numbness in his 
foot in August 1980 and in June 1986.  MRI studies were 
performed.  It was noted in February 1987 that he either 
had multiple sclerosis or a tumor related to a shrapnel 
wound.  

Also of record is an October 1998 statement from the 
veteran's private neurologist, R.E.M., M.D.  Dr. M. 
indicated that the veteran's military records showed that 
he had blurred vision but a normal eye examination in 
August 1968.  Dr. M. opined that this finding was 
consistent with an optic nerve lesion due to multiple 
sclerosis.

The veteran was afforded a VA eye examination in February 
1999.  The examiner found that the veteran's symptoms were 
consistent with the optic nerve involvement of multiple 
sclerosis.  The examiner found that it was possible that 
the veteran's complaint of blurred vision in 1968 was due 
to optic nerve involvement of multiple sclerosis, which 
was perhaps subclinical at that time.  The examiner could 
not verify the existence of optic neuropathy at that time, 
nor could the examiner rule out optic neuropathy related 
to multiple sclerosis at the time of the examination.

The veteran was afforded a VA brain and spinal cord 
examination in February 1999.  The examiner noted that the 
veteran reported having blurred vision in August 1968.  
The examiner commented that multiple sclerosis was a 
multi-faceted problem and its symptoms may disappear for a 
considerable time only to return in a little bit worse 
condition later.  The examiner noted that the veteran was 
actually diagnosed with multiple sclerosis long after 
completion of his service, but had had symptoms of muscle 
weakness and numbness for several years.  The examiner 
diagnosed the veteran with fairly well advanced and 
incapacitating multiple sclerosis.  

The veteran was afforded a VA eye examination in March 
1999.  The examiner noted that the veteran's visual fields 
were normal in both eyes.  The examiner found no evidence 
of reduced visual acuity in the veteran's service medical 
examinations, nor did the examiner find any suggestion of 
abnormal eye examinations other than the corneal abrasion 
in the right eye.  The examiner concluded that there was 
no evidence or current examination findings of past or 
present optic neuritis due to multiple sclerosis.  The 
examiner noted that the veteran had three missed color 
plates in the left eye which were not clinically 
significant.  

Also of record is a September 1999 statement from the 
veteran's private neurologist, Dr. M.  Dr. M. indicated 
that the veteran currently suffered from multiple 
sclerosis.  He opined that it was more likely than not 
that he had this condition when he had blurred vision in 
1968.  Dr. M. further opined that it was more likely than 
not that multiple sclerosis was the cause of this blurred 
vision.   

The veteran testified at a hearing in February 2000.  He 
reported that he first began having blurred vision in 
1968.  He stated that he treated at the battalion first 
aid station, and that his examiners could find nothing 
wrong with his vision at that time.  The veteran reported 
having fatigue.  He indicated that he began having 
numbness in his hands and feet in the 1970's.  

Also of record is a statement from the veteran's mother, 
received by the RO in February 2000.  She indicated that 
the veteran began having problems falling asleep at the 
wheel of his car after he returned from Vietnam.  She 
reported that the veteran had numbness in his hands and 
legs, and that his vision was slightly impaired.  

Also of record is a statement from the veteran's ex-wife, 
received by the RO in January 2001.  She reported that the 
veteran had experienced blurred vision beginning in 1970.  
She stated that the veteran fell often and had numbness in 
his feet and hands.  

In a December 2001 statement, the veteran indicated that 
Dr. M.'s opinion was based upon his review of the medical 
evidence of record.

The veteran testified at a hearing before the Board in 
September 2002.  He stated that he had suffered from 
blurred vision, a loss of balance, numbness in his feet, 
and fatigue while in service.  He reported that he saw a 
medic while in service for his blurred vision.  He 
reported that there was no pattern as to when he had 
blurred vision.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's multiple sclerosis is related to 
his period of military service.  

As stated above, in order to grant service connection, 
there must be competent medical evidence of both a current 
disability and of a relationship between that disability 
and service.  The veteran clearly has a current disability 
as the medical evidence of record establishes that he has 
multiple sclerosis.  Although the medical evidence does 
not indicate that the veteran was diagnosed with multiple 
sclerosis within seven years after his discharge from 
service, the evidence does contain competent medical 
evidence that shows the veteran's multiple sclerosis is 
related to his period of active duty.  The veteran's 
private physician indicted twice that the veteran's 
blurred vision during active duty was likely due to 
multiple sclerosis.  The February 1999 VA brain and spinal 
cord examiner noted that the veteran reported having 
blurred vision in August 1968, and commented that multiple 
sclerosis was a multi-faceted problem and its symptoms may 
disappear for a considerable amount time only to reappear 
later.  Additionally, the February 1999 VA eye examiner 
found that it was possible that the veteran's complaint of 
blurred vision in 1968 was due to optic nerve involvement 
of multiple sclerosis, which was perhaps subclinical at 
that time.  

The evidence of record also contains medical evidence that 
suggests that the veteran's multiple sclerosis is not 
related to his period of active duty.  The February 1999 
VA eye examiner could not definitively verify the 
existence of optic neuropathy during service.  
Additionally, the March 1999 VA eye examiner concluded 
that there was no evidence or current examination findings 
of past or present optic neuritis due to multiple 
sclerosis. 

In reviewing all of the evidence of record, including the 
veteran's service medical records, his personal testimony, 
and his post-separation medical records, the Board finds 
that the evidence regarding a nexus to military service is 
consequently in relative equipoise.  With resolution of 
doubt in the veteran's favor, it may be concluded that the 
veteran's multiple sclerosis is attributable to his active 
military service.  Therefore, the veteran's claim of 
service connection for multiple sclerosis is granted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for multiple sclerosis is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

